Title: To Benjamin Franklin from Dumas: Two Letters, 5 January 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


I.
Monsieur,
La Haie 5e. Janv. 1779
Avant de nous hazarder à vous présenter Mr. Jean de Neufville, Négociant d’Amsterdam, pour faire des affaires avec lui, nous nous sommes consultés longtemps, l’ami de Mr. De Chaumont & moi, & nous avons pris toutes les précautions & informations prudemment possibles, pour nous assurer de la propriété d’une telle démarche. Notre Ami, sous lequel il a la direction d’une négociation surinamoise, lui rend le témoignage, d’être un homme intelligent, actif, entreprenant, agissant par systême, bon Républicain, Ami des Américains, ennemi des Angl., avec le parti desquels il est notoirement brouillé, ayant rempli deux fois, avec autant de hardiesse que d’éclat, la fonction d’Orateur de la Députation du Corps des Marchands d’Amsterdam à La Haie.
Monsr. Sturler de l’Altemberg, porteur de la présente, & deux de vos grands Amis, vous diront le reste de bouche.
Je suis avec le plus respectueux attachement Monsieur Votre très humble & très obéissant serviteur
Dumas
Passy à Son Exc. Mr. Franklin, Esqr. M. P. des E. U. de l’Am.
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Min. Plenip. des E. U. de l’Am. / à Passy./.
Notation: Jany 5. 79
  
II.
Monsieur,
La Haie [January 5] 1779
Le porteur de la présente est Mr. le Baron Sturler de l’Altemberg. Nous avons parlé de bien des choses, qu’il vous dira de bouche à Vous, Monsieur, & à Mr. le Rez de Chaumont. Vous connoissez le respect & l’attachement avec lequel je suis pour toujours, Monsieur Votre très-humble & trèsobéissant serviteur
Dumas
Passy à Son Exc. M. Franklin M. P. des E. U. de l’Amérique
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plénipotentiaire / des Etats-Unis de l’Amérique / à Passy./.
Notation: Dumas. 1779
